Citation Nr: 1716423	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-33 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation excess of 40 percent for service-connected intervertebral disc syndrome with intra-axial spinal cord lesion.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1978 to April 1981 and February 1988 to September 1992.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board remanded the case in January 2016 for contacting the Veteran regarding any outstanding private treatment records, obtaining the outstanding VA treatment records, and additional VA examination.  The case has since been returned to the Board for appellate review. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to stop the appeal for entitlement to an evaluation excess of 40 percent for intervertebral disc syndrome with intra-axial spinal cord lesion.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an evaluation excess of 40 percent for intervertebral disc syndrome with intra-axial spinal cord lesion.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the Veteran withdrew his appeal in a December 2015 statement.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.  


ORDER

The issue of entitlement to an evaluation excess of 40 percent for service-connected intervertebral disc syndrome with intra-axial spinal cord lesion is dismissed.  




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


